DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment of 01/18/2021.  Claims 1 and 4-6 have been amended, claims 11-15 added and no claims cancelled. Claims 1-15 are currently pending in the instant Application.
Response to Arguments
Applicant’s arguments, see the Remark, filed 01/18/2021, with respect to the outstanding rejections under 35 USC 112 have been fully considered and are persuasive.  The outstanding rejections under 35 USC 112 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-11 as rejected in view of the art of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tension element for strain relief and/or as a sharp bend protection” in claim 4.  It is noted that “tension element” is effectively a generic placeholder coupled to the function of strain relief and/or as a sharp bend protection.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-15 due to dependence form claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the longitudinal extension” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination it is assumed that claim 1 is intended to recite “a longitudinal extension” in line 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over David E. Wallis, US 5,265,597 in view of Augustine et al., US 2008/0308106.
Regarding claim 1,  Wallis discloses an oxygen supply device (Figures 1 and 3, the assembly of mask 10, bag 12, hose 34 and the recited source of oxygen to which 34 leads, as per Column 3, lines 18-22 and 58-65) with an oxygen source (that recited in Column 3, line 65) and at least one oxygen mask (10) said mask being conductively (10 being fluidly connectable via 12 and 34 thus conductively connectable with respect to flowing oxygen from the oxygen source) connectable (10 being connectable to the source, particularly by way of coupling to bag 12 at 32 as per Column 3, lines 58-65) to the oxygen source via a connection conduit (hose 34).  Wallis does not disclose at least a section of the connection conduit to be formed by a film tube, wherein the film tube has a peripheral wall formed by a qas-impermeable film which in the absence of a pressure prevailing in an inner lumen of the film tube has no intrinsic stability transverse to the longitudinal extension of the film tube and thus collapses in an absence of an inner pressure in the film tube.
Augustine teaches a hose (Figure 2, 210  of Augustine wherein 210 is comprised of a collapsible material, such as fabric or polymeric foam wherein such a collapsible hose would inflate when air pressure is applied as per Paragraph 29) for use as a conduit portion in gas delivery (as per Paragraph 22 thus analogous to hose 34 of Wallis), that is formed by a film tube (comprised of a collapsible material, such as fabric or polymeric foam) wherein the film tube has a peripheral wall (the circumferential wall of 210) formed by a gas-impermeable film (collapsible material, such as fabric or polymeric foam) which in the absence of a pressure prevailing in an inner lumen of the film tube has no intrinsic stability (Such a collapsible hose would inflate when air pressure is applied as per Paragraph 210) transverse to the longitudinal extension of the film tube and thus collapses in an absence of an inner pressure (recited) in the film tube.

  
Regarding claim 2, the oxygen supply device of Wallis is an emergency oxygen supply device for an aircraft (an oxygen system for use in aircraft by passengers as per Column 1, lines 8-12 of Wallis, configured for use in emergencies as the need for supplemental oxygen would be either constant as a function of altitude or elevated, as a function or cabin pressurization failure, in instances of emergencies).
Regarding claim 3, the film tube (of Augustine in the modified Wallis as detailed above) extends from a connection of the oxygen source (as per Column 3, lines 58-65 of Wallis) to a connection (42 as per Column 4, lines 39-46, the tube of Augustine extending in place of 34 of Wallis between said source 
Regarding claim 8, the film tube (of Augustine in the modified Wallis as detailed regarding claim 1) is connected to a breathing bag (12 of Wallis, as shown in Figure 3 of Wallis) of the oxygen mask.
Regarding claim 9, the film tube (taking the film tube to be the assembly of the film tube of Augustine and to further include bag 12 of Wallis in the modified Wallis, the two forming an effective fluid conduit that is tubular at least by way of the tube of Augustine) forms at least a part (the entirety) of the breathing bag of the oxygen mask.
Regarding claim 10, the film tube (taking the film tube to be the assembly of the film tube of Augustine and bag 12 of Wallis in the modified Wallis, the two forming an effective fluid conduit that is tubular at least by way of the tube of Augustine) has a cross-sectional widening (at bag 12 of Wallis, the general relative proportions of the bag and hose of Wallis being maintained in the modified Wallis such that the bag is wider than the hose as shown in Figure 3)  at its end which is towards the oxygen mask (the user-proximal end as opposed to the distal end at the oxygen source).
Regarding claim 11, the film tube (that of Augustine in the modified Wallis) is a flow indicator (inherently, wherein 210 of Augustine is comprised of a collapsible material, such as fabric or polymeric foam wherein such a collapsible hose would inflate when air pressure is applied as per Paragraph 29) that indicates that there is a flow if the film tube is inflated (being inflatable when provided with pressure as recited) and that indicates there is no flow if the film tube is collapsed (when pressure is not applied). 




Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis and Augustine as applied to claim 1 above in further view of Lennart L. Carlson, US 5,454,061.
Regarding claim 4, the modified Wallis does not disclose at least one tension element for strain relief and/or as a sharp- bend protection of the film tube is provided, said at least one tension element being fastened at a mask side of the film tube and at an oxygen source side of the film tube the oxygen source side.
Carlson teaches  at least one tension element for strain  relief and/or as a sharp-bend protection of a film tube is provided (wire 38’ and bead 32’ of Carlson as per Column 6, lines 36-45, 32’ being a supporting bead as per Column 2, lines 55-59 thus providing strain relief and bend protection and both 38’ and 32’ being helical mechanical forms thus providing strain relief and bend protection ) said at least one tension element being fastened (being bonded with the tubing as recited)  at a mask side of the film tube (the user-proximal end of the tubing, the element extending along the length of the tubing such as would be from about the patient distal extreme thereof to about the patient-proximal extreme) and at an oxygen source side (the user-distal end of the tubing) of the film tube.
Carlson, Wallis and Augustine are analogous in that both are from the field of breathing gas delivery devices including conduits.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the hose of Augustine in the modified Wallis to include the tension element of Carlson.  It would have been obvious to do so for the purpose of achieving a light, kinking-resistant hose (as per Column 2, lines 49-54 of Carlson).

13.	Regarding claim 5, the at least one tension element is arranged outside the film tube (radially outside of 22’ as shown in Figure 9 of Carlson).
14.	Regarding claim 6, the at least one tension element (38’ of Carlson thereof) is led through the film tube (being led through a space between 22’ and 32’).

20.	Regarding claim 12, the at least one tension element (wire 38’ and bead 32’ of Carlson as per Column 6, lines 36-45) is at least one wire or at least one cord (wire 38’)
21.	Regarding claim 13, the at least one tension element of Carlson is composed of at least one metal (as per Column 3, lines 15-21 of Carlson).
22.	Regarding claim 14, the at least one tension element of Carlson is composed of at least one plastic (by way of 32;’ thereof, as per Column 5, lines 48-55 of Carlson).
23.	Regarding claim 15 the at least one tension element is longer than the film tube (being helically wrapped there-about as shown in Figures 5 and 9 of Carlson, thus having a greater longitudinal length than the tube).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785